DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 9, 2019. Claims 1-22 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on August 17, 2020 and August 17, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Request for priority to Provisional App. No. 62/743,321 is acknowledged. Examiner notes that not all of the claims appear to be supported by the provisional application. If a piece of prior art which falls between the date of the provisional application and the filing date of the present application is used during prosecution of the present application, Applicant may be requested to perfect priority for one or more of the claims. No action on the part of the Applicant is necessary at this time.

Drawings
The drawings are objected to because Figures 1, 2, 4A-4C, 5, and 9 are of poor quality causing the words, labels, and/or numbers to be difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10, 12-17, and 19-22 are objected to because of the following informalities:  
Claim 1 recites an amount electrical energy and should recite “an amount of electrical energy”; 
Claim 1 should include “and” after the term increased;
Each of claims 2-10, 12-17, and 19-22 recites “the _ of claim _ wherein” and should recite “the _ of claim _, wherein”;
Each of claims 2-3 and 6-7 recites wherein modifying and should recite “wherein the modifying”; and
Each of claims 13 and 14 should include “wherein” after “claim _.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6 and 14-15 along with the corresponding dependent claims 7-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claims 1-3 and 5-6 recites at least one parameter. It is unclear if these relate to the same parameter or different parameters. For purposes of this Action, Examiner is interpreting these limitations to relate to the same claim element. 

Each of claims 4-5 and 14-15 recites the claim element last trip. It is unclear what would be considered a last trip. For example, it may be the most recent past trip, it may be the final trip, or it may have some other meaning. For purposes of this Action, examiner is interpreting this limitation to mean the most recent past trip. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, independent claim 11 is directed toward a system, and independent claim 18 is directed toward an apparatus. Therefore, each of the independent claims 1, 11, and 18 along with the corresponding dependent claims 2-10, 12-17, and 19-22 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 11, and 18 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes and/or mathematical concepts. The language of independent claim 1 is used for illustration: A method of determining when to increase an amount electrical energy available to a vehicle, the method comprising: 
setting at least one parameter for a function describing a reference state of charge as a function of distance traveled, wherein the reference state of charge represents a state of charge of the vehicle at which the amount of electrical energy available to the vehicle should be increased (selection of a particular data source or type of data to manipulate or analyze is considered insignificant extra-solution activity; see at least MPEP 2106.05(g)(3)); 
for each trip of the vehicle, modifying at least one parameter for the function so that different trips of a same vehicle use different functions for the reference state of charge (selection of a particular data source or type of data to manipulate or analyze is considered insignificant extra-solution activity; see at least MPEP 2106.05(g)(3)).


Under Step 2A, Prong One, independent claims 1, 11, and 18 recite, in part, a method, a system, and an apparatus. Other than reciting determining electrical energy available to a vehicle, a vehicle, a memory, and a processor, nothing in the claims precludes the steps from being directed toward certain mental processes and/or mathematical concepts. Therefore, independent claims 1, 11, and 18 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” and/or “mathematical concepts” judicial exception is not integrated into a practical application.  For example, independent claims 1, 11, and 18 recite the additional elements of determining electrical energy available to a vehicle, a vehicle, a memory, and a processor. These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements determining electrical energy available to a vehicle, a vehicle, a memory, and a processor are not integrated into the claims as a whole, claims 1, 11, and 18 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional 

Dependent claims 2-10, 12-17, and 19-22 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-10, 12-17, and 19-22, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-10, 12-17, and 19-22 are patent ineligible.

Examiner notes that, if the claims are amended to require controlling the engine on and off based on the SOC value which is determined using the claimed steps, the current rejections under 35 U.S.C. 101 would be withdrawn. More specifically, the engine control would need to be positively claimed—meaning that the use of, for example, “configured to” would not be sufficient. Additionally, merely “controlling the engine” would also be insufficient, because control may be a completely transitory process which would still be considered insignificant extra-solution activity. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2005/0228553 (hereinafter, “Tryon”).

Regarding claim 1, Tryon discloses a method of determining when to increase an amount electrical energy available to a vehicle (see at least [0069]; the power generator is started when it is determined that the energy storage device is less than a threshold limit), the method comprising: 
setting at least one parameter for a function describing a reference state of charge as a function of distance traveled, wherein the reference state of charge represents a state of charge of the vehicle at which the amount of electrical energy available to the vehicle should be increased (see at least [0050], [0079], and the application generally; the expected state of charge needed for a given trip (i.e., reference state of charge) is based, in part, on the distance between the expected first and second destinations. The expected state of charge needed for a ; 
for each trip of the vehicle, modifying at least one parameter for the function so that different trips of a same vehicle use different functions for the reference state of charge (see at least [0033] and the application generally; the routes used to determine the threshold state of charge may include modification of, for example, different distances (i.e., modifying at least one parameter for the function)).

Regarding claim 2, Tryon discloses all of the limitations of claim 1. Additionally, Tryon discloses wherein modifying at least one parameter comprises modifying at least one parameter before a trip to form at least one modified parameter and using the at least one modified parameter for an entirety of the trip (see at least [0027], [0050], [0069], [0075]-[0076], and [0079]-[0080]; the distance left to drive based on previous trips is used as at least one of the parameters and is modified as the trip progresses until the destination is met).

Regarding claim 3, Tryon discloses all of the limitations of claim 2. Additionally, Tryon discloses wherein modifying at least one parameter before a trip comprises modifying at least one parameter based on a prior model created at least in part from past trips of the vehicle (see at least [0027], [0050], [0069], [0075]-[0076], and [0079]-[0080]; the distance left to drive based on previous trips is used as at least one of the parameters and is modified as the trip progresses until the destination is met).

Regarding claim 4, Tryon discloses all of the limitations of claim 3. Additionally, Tryon discloses wherein the prior model is created at least in part from a respective best value for each of the at least one parameters determined for a last trip of the vehicle, wherein the respective best value for each of the at least one parameters results in the least amount of electrical energy being made available to the vehicle while preventing the state of charge from crossing below a threshold during the last trip (see at least Fig. 12, [0069], [0075]-[0077], and the application generally; optimizing control of the vehicle includes determining the amount of energy needed based on previous trips for a current trip and determines the optimal state of charge at which the generator should be used in order to provide enough energy to complete the trip).

Regarding claim 5, Tryon discloses all of the limitations of claim 4. Additionally, Tryon discloses wherein the best value is determined using a vehicle model to estimate changes in the state of charge for the last trip (see at least [0027], [0050], [0069], [0075]-[0076], and [0079]-[0080]; the amount of energy used from previous trips (i.e., the last trip)).

Regarding claim 6, Tryon discloses all of the limitations of claim 1. Additionally, Tryon discloses wherein modifying at least one parameter comprises modifying at least one parameter during the trip (see at least [0027], [0050], [0069], [0075]-[0076], and [0079]-[0080]; the distance left to drive based on previous trips is used as at least one of the parameters and is modified as the trip progresses (i.e., during the trip) until the destination is met).

Regarding claim 7, Tryon discloses all of the limitations of claim 6. Additionally, Tryon discloses wherein modifying at least one parameter comprises using a neural network to select a change in at least one parameter based on a state of the vehicle (see at least [0070]; a neural 

Regarding claim 11, Tryon discloses a computer system comprising (see at least [0027] and [0034]): 
a communication interface receiving trip information from a vehicle for a time period (see at least [0033]-[0035]; the communication interface may be used to receive trip information for a time period); 
a processor, receiving the trip information from the communication interface and performing steps comprising (see at least [0027], [0034], and the application generally; the computer has processing power (i.e., is a processor) and is used to perform the various steps described throughout the application): 
using the trip information for the time period to change how a reference state of charge is determined, wherein the reference state of charge represents a state of charge of the vehicle at which an amount of electrical energy available to the vehicle should be increased (see at least [0050], [0079], and the application generally; the expected state of charge needed for a given trip (i.e., reference state of charge) is based, in part, on the distance between the expected first and second destinations. The expected state of charge needed for a given trip is used to determine the minimum state of charge before the generator is engaged for increasing the electric energy available to the vehicle).

Regarding claim 12, Tryon discloses all of the limitations of claim 11. Additionally, Tryon discloses wherein the time period covers the entirety of a previous trip (see at least [0070]).

Regarding claim 13, Tryon discloses all of the limitations of claim 12. Additionally, Tryon discloses changing how the reference state of charge is determined comprises changing how the reference state of charge is determined based on a prior model of a parameter used to determine the reference state of charge (see at least [0027], [0050], [0069], [0075]-[0076], and [0079]-[0080]; the distance left to drive based on previous trips is used as at least one of the parameters and is modified as the trip progresses until the destination is met and that partial distance is used to determine the expected state of charge needed for a given trip (i.e., the reference state of charge)).

Regarding claim 14, Tryon discloses all of the limitations of claim 13. Additionally, Tryon discloses the prior model is created at least in part from a best value for the parameter determined for a last trip of the vehicle, wherein the best value results in the least amount of electrical energy being made available to the vehicle while preventing the state of charge from crossing below a threshold during the last trip (see at least Fig. 12, [0069], [0075]-[0077], and the application generally; optimizing control of the vehicle includes determining the amount of energy needed based on previous trips for a current trip and determines the optimal state of charge at which the generator should be used in order to provide enough energy to complete the trip).

Regarding claim 15, Tryon discloses all of the limitations of claim 14. Additionally, Tryon discloses wherein the best value is determined using a vehicle model to estimate changes in the state of charge for the last trip (see at least [0027], [0050], [0069], [0075]-[0076], and [0079]-[0080]; the amount of energy used from previous trips (i.e., the last trip)).

Regarding claim 16, Tryon discloses all of the limitations of claim 11. Additionally, Tryon discloses wherein the time period covers less than all of a trip in progress (see at least [0027], [0050], [0069], [0075]-[0076], and [0079]-[0080]; the distance left to drive based on previous trips is used as at least one of the parameters and is modified as the trip progresses (i.e., during the trip) until the destination is met).

Regarding claim 17, Tryon discloses all of the limitations of claim 16. Additionally, Tryon discloses wherein using the trip information for the time period to change how the reference state of charge is determined comprises using the trip information to identify a state and applying the state to a neural network to obtain the change in how the reference state of charge is determined  (see at least [0070]; a neural network may be used, for example, to determine the intended destination of the vehicle which dictates a change at least in the distance to travel and/or the distances traveled based on where the vehicle is at a given time of day/time of the week (i.e., the state of the vehicle)).

Regarding claim 18, Tryon discloses a computing device comprising (see at least [0027]): 
a memory storing trip information for a vehicle (see at least [0027]); 
a processor executing instructions to perform steps comprising (see at least [0027]; the computer system has processing power (i.e., is a processor)): 
using at least some of the trip information to alter a function used to determine a reference state of charge, wherein the reference state of charge represents a state of charge of the vehicle at which an amount of electrical energy available to the vehicle should be increased and wherein the reference state of charge changes during a vehicle trip (see at least [0050], [0071], [0079], and the application generally; the expected state of charge needed for a given trip (i.e., reference state of charge) is based, in part, on the distance between the expected first and second destinations. The expected state of charge needed for a given trip is used to determine the minimum state of charge before the generator is engaged for increasing the electric energy available to the vehicle which is updated continuously during the trip); and 
using the altered function to determine the reference state of charge (see at least [0027], [0050], [0069], [0075]-[0076], and [0079]-[0080]; the distance left to drive based on previous trips is used as at least one of the parameters and is modified as the trip progresses until the destination is met)..

Regarding claim 19, Tryon discloses all of the limitations of claim 18. Additionally, Tryon discloses wherein the trip information used to alter the function comprises trip information for an entirety of a latest trip (see at least [0027], [0050], [0069], [0075]-[0076], and [0079]-[0080]; the distance left to drive based on previous trips is used as at least one of the parameters and is modified as the trip progresses until the destination is met).

Regarding claim 20, Tryon discloses all of the limitations of claim 19. Additionally, Tryon discloses wherein the trip information is used to alter a prior probability distribution and the prior probability distribution is used to alter the function (see at least [0051] and the application generally; a probability distribution may be generated/updated based on past trips, and the result may be used to estimate the expected state of charge (i.e., reference state of charge)).

Regarding claim 21, Tryon discloses all of the limitations of claim 18. Additionally, Tryon discloses wherein the trip information comprises trip information for a current trip (see at least Fig. 12, [0069], [0075]-[0077], and the application generally; optimizing control of the vehicle includes determining the amount of energy needed based on previous trips for a current trip and determines the optimal state of charge at which the generator should be used in order to provide enough energy to complete the trip).

Regarding claim 22, Tryon discloses all of the limitations of claim 21. Additionally, Tryon discloses wherein altering the function comprises determining a state from the trip information and applying the state to a neural network to determine how to alter the function (see at least [0070]; a neural network may be used, for example, to determine the intended destination of the vehicle which dictates a change at least in the distance to travel and/or the distances traveled based on where the vehicle is at a given time of day/time of the week (i.e., the state of the vehicle)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 8-10 are rejected under 35 U.S.C. 103 as being obvious over Tryon as applied to claims 1 and 7 above.

Regarding claim 8, Tryon discloses all of the limitations of claim 7. Additionally, Tryon renders obvious wherein the neural network is trained using reinforcement learning.
While Tryon does not explicitly teach that the neural network is trained using reinforcement learning, it would be obvious for one of ordinary skill in the art, before the time of filing, to try training the neural network using reinforcement learning, because reinforcement learning is one of a few finite means of training a neural network.

Regarding claim 9, Tryon discloses all of the limitations of claim 1. Additionally, Tryon renders obvious wherein the vehicle is a range extended hybrid electric vehicle. 
While Tryon does not explicitly teach that the vehicle is a range extended hybrid electric vehicle, Tryon does disclose that the vehicle may be a hybrid electric vehicle; see Tryon at [0036]. One of ordinary skill in the art, before the time of filing, would have recognized that a range extended hybrid electric vehicle would have been a well-known obvious variant of a standard hybrid electric vehicle.

Regarding claim 10, Tryon discloses all of the limitations of claim 9. Additionally, Tryon renders obvious wherein the vehicle is an all-electric vehicle.
While Tryon does not explicitly teach that the vehicle is an all-electric vehicle, Tryon does disclose that the vehicle may be a hybrid electric vehicle; see Tryon at [0036]. One of ordinary skill in the art, before the time of filing, would have recognized that vehicle an all-electric vehicle would have been a well-known obvious variant of a standard hybrid electric vehicle.

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2016/0200314 which relates to interpreting various charge/energy related parameters to determine the optimal charge use efficiency for an electric vehicle.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663